Citation Nr: 1644764	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  15-14 855	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 20, 2007, for the award of a total rating based on individual employability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than July 20, 2007, for basic eligibility for Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1949 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the VA Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

In August and September 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for a higher rating for PTSD and earlier effective dates for the award of a TDIU and basic eligibility for DEA benefits. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of a higher rating for his PTSD and for earlier effective dates for the award of a TDIU and basic eligibility for DEA benefits.  See August and September 2016 Statements in Support of Claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of a higher rating for PTSD and for earlier effective dates for the award of a TDIU and basic eligibility for DEA benefits and they are dismissed.


ORDER

The appeal is dismissed.



		
A.C. MACKENZIE 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


